DETAILED ACTION
This Non-Final Office Action is in response to claims filed 3/22/2019.	
Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 8,896,630 B1), hereinafter Miller, in view of Vishnu (US 2008/0114543 A1), hereinafter Vishnu.
Claim 1
Miller discloses its inventive display method as being usable for either two-dimensional or three-dimensional viewing (see at least col. 5, line 58-col. 6, line 8). The embodiment of three-dimensional viewing in Miller is applied to the claim language hereinafter.
Miller discloses the claimed non-transitory machine-readable medium (see col. 13, lines 13-26) storing a mapping application which when executed on a device (i.e. client device 16-22) by at least one processing unit of a device provides views of a three-dimensional (3D) map (see col. 5, line 58-col. 6, line 8, with respect to Figure 1, regarding client device 16-22 executes a map application to allow the user to zoom in or out on a three-dimensional map being displayed). The embodiment of client device 18 in Figure 1 as a mobile phone may reasonably teach the user input being provided on a touch-sensitive graphical user interface (GUI); however, if this is not clearly inherently taught by Miller, Vishnu is applied in combination with Miller to teach this well-known user interface on mobile phones commonly used for zooming maps.
Specifically, Vishnu teaches a mobile phone for use as a navigation device, where the user may operate its touch screen for performing operations like zooming in and out on maps (see ¶0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile phone of Miller, so as to be provided with a touch-sensitive graphical user interface (GUI), in the same manner that the mobile phone of Vishnu incorporates a touch screen for performing operations like zooming in and out on maps, with the predictable result of providing a known alternative user input that provides for simple and intuitive zooming on a map.
Miller further discloses that the mapping application comprising sets of instructions for displaying a 3D map view that includes a map label displayed with a first label style (see at least col. 11, lines 39-64, with respect to steps 126 and 130 of Figure 7, regarding the receiving of map data that includes map label data in step 126, so as to display the map label text using style information for the given zoom level in step 130, where the map is displayed as three-dimensional, as discussed in col. 5, line 64-col. 6, on the touch-sensitive GUI.
Miller further discloses that the mapping application comprises sets of instructions for receiving a zoom input to update a zoom level of the 3D map view (see at least col. 12, lines 7-8, with respect to step 132 of Figure 7). As discussed above, Miller is modified by Vishnu to teach the claimed receiving on the touch-sensitive GUI.
Miller further discloses that the mapping application comprises sets of instructions for detecting that the zoom level of the 3D map view crosses a threshold level (see at least col. 12, lines 8-17, with respect to step 134 of Figure 7), and updating the display of the 3D map view to display the map label with a second label style (see at least col. 12, lines 27-57, with respect to step 138 of Figure 7, regarding that new label text and/or style data is displayed when the currently displayed label data is not valid for the new zoom level). 
Claims 2, 11, and 20
Miller further discloses that the map application further comprises sets of instructions for maintaining a font size for the map label prior to detecting that the zoom level crosses the threshold level (see at least col. 12, lines 18-26, with respect to steps 134 and 136 of Figure 7, regarding that the currently displayed label data, that is label text and style, is retained when the new zoom level is within the range of zoom levels for which the currently displayed label data is valid, which includes text size, as discussed in col. 8, lines 14-17).
Claims 3, 12, and 21
Miller further discloses that the map application further comprises sets of instructions for storing a plurality of style sheets in the non-transitory machine-readable medium, wherein each style sheet of the plurality of style sheets stores a map label style of a plurality of map label styles (see at least col. 8, lines 9-23, regarding the type table that designates style and markup information about a particular label, as well as what zoom levels to which a particular style applies; col. 4, lines 29-39, regarding the type table is used to generate map data for the client request).
Claims 4, 13, and 22
Miller further discloses that the map application further comprises sets of instructions for: 
detecting a first zoom level for the 3D map view (see at least col. 10, lines 56-63, with respect to step 104 of Figure 6, regarding the server receives a request from a client device for map and label data; col. 11, lines 27-38, with respect to step 124 of Figure 7, regarding that the client device requests map data that includes label data pertaining to zoom operations, where the zoom level may be a default zoom level when the map application is starting up or a zoom level according to user instructions, as described in col. 11, lines 48-51);
selecting a first style sheet based on the detected zoom level, wherein the first style sheet includes the first label style (see at least col. 10, line 64-col. 11, line 14, with respect to step 106, regarding label data is created from the type table); and
based on the selection, displaying the map label with the first label style (see at least col. 11, lines 15-18, with respect to step 108 of Figure 6, regarding 
Claims 5, 14, and 23
Miller further discloses that the map application further comprises sets of instructions for: 
detecting a first zoom level for the 3D map view (see at least col. 10, lines 56-63, with respect to step 104 of Figure 6, regarding the server receives a request from a client device for map and label data; col. 12, lines 7-8, with respect to step 132 of Figure 7, regarding the client device requests map data at a new zoom level);
detecting that the first zoom level crosses the threshold level to a second zoom level (see at least col. 12, lines 8-57, with respect to steps 134 and 138 of Figure 7, regarding the determination that the currently displayed label data is not valid for the new zoom level, i.e. outside the range of zoom levels for which the currently displayed label data is valid);  51Privileged and Confidential - Attorney Work Product 
selecting a second style sheet, wherein the second style sheet includes the second label style (see at least col. 10, line 64-col. 11, line 14, with respect to step 106, regarding label data is created from the type table); and 
based on the selection, displaying the map label with the second label style (see at least col. 11, lines 15-18, with respect to step 108 of Figure 6, regarding the map and label data is set to the client device for display, as described in col. 12, lines 29-57, with respect to step 138 of Figure 7).  
Claims 6, 15, and 24
Miller further discloses that the label style includes a label color (see at least col. 8, lines 9-23, regarding label markup data 96 includes color when the label is text; col. 4, lines 29-39). 
As discussed in col. 4, lines 29-39, Miller teaches different colors for different ranges of zoom levels; therefore, Miller further discloses that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label color (see at least col. 11, lines 39-64, with respect to steps 126 and 130 of Figure 7, regarding the receiving of map data that includes map label data in step 126, so as to display the map label text using style information for the given zoom level in step 130, where the style includes color, e.g., see col. 9, lines 40-48, with respect to Table 1);
detecting that the zoom level of the 3D map view crosses the threshold level (see at least col. 12, lines 8-17, with respect to step 134 of Figure 7); and 
displaying the map label with the second label style, wherein the second label style includes a second label color (see at least col. 12, lines 27-57, with respect to step 138 of Figure 7, regarding that new label text and/or style data is displayed when the currently displayed label data is not valid for the new zoom level, where the style includes color, e.g., see col. 9, lines 40-48, with respect to Table 1).
Claims 7, 16, and 25
Miller further discloses that the label style includes a label size (see at least col. 8, lines 9-23, regarding label markup data 96 includes size when the label is text; col. 4, lines 29-39).
As discussed in col. 4, lines 29-39, Miller teaches different sizes for different ranges of zoom levels; therefore, Miller further discloses that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label size (see at least col. 11, lines 39-64, with respect to steps 126 and 130 of Figure 7, regarding the receiving of map data that includes map label data in step 126, so as to display the map label text using style information for the given zoom level in step 130, where the style includes size, e.g., see col. 9, lines 40-48, with respect to Table 1);
detecting that the zoom level of the 3D map view crosses the threshold level (see at least col. 12, lines 8-17, with respect to step 134 of Figure 7); and 
displaying the map label with the second label style, wherein the second label style includes a second label size (see at least col. 12, lines 27-57, with respect to step 138 of Figure 7, regarding that new label text and/or style data is displayed when the currently displayed label data is not valid for the new zoom level, where the style includes size, e.g., see col. 9, lines 40-48, with respect to Tables 1 and 2).
Claims 8, 17, and 26
Miller further discloses that the label style includes a label font type (see at least col. 8, lines 9-23, regarding label markup data 96 includes font when the label is text; col. 4, lines 29-39).
As discussed in col. 4, lines 29-39, Miller teaches different fonts for different ranges of zoom levels; therefore, Miller further discloses that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label font type (see at least col. 11, lines 39-64, with respect to steps 126 and 130 of Figure 7, regarding the receiving of map data that includes map label data in step 126, so as to display the map label text using style information for the given zoom level in step 130, where the style includes font type, e.g., see col. 9, lines 40-48, with respect to Table 1); 
detecting that the zoom level of the 3D map view crosses the threshold level (see at least col. 12, lines 8-17, with respect to step 134 of Figure 7); and 
displaying the map label with the second label style, wherein the second label style includes a second label font type (see at least col. 12, lines 27-57, with respect to step 138 of Figure 7, regarding that new label text and/or style data is displayed when the currently displayed label data is not valid for the new zoom level, where the style includes font type, e.g., see col. 9, lines 40-48, with respect to Tables 1 and 2). 
The interpretation of a “font type” cannot be reasonably distinguished from a “font style,” in light of claim 9, 18, and 27. Specifically, both a “font type” and a “font style” may be interpreted as simply “font.” If separate interpretations are required, a “font type” 
Claims 9, 18, and 27
Miller further discloses that the label style includes a label font style (see at least col. 8, lines 9-23, regarding label markup data 96 includes font when the label is text; col. 4, lines 29-39). 
As discussed in col. 4, lines 29-39, Miller teaches different fonts for different ranges of zoom levels; therefore, Miller further discloses that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label font style (see at least col. 11, lines 39-64, with respect to steps 126 and 130 of Figure 7, regarding the receiving of map data that includes map label data in step 126, so as to display the map label text using style information for the given zoom level in step 130, where the style includes font style, e.g., see col. 9, lines 40-48, with respect to Table 1);
detecting that the zoom level of the 3D map view crosses the threshold level (see at least col. 12, lines 8-17, with respect to step 134 of Figure 7); and  52Privileged and Confidential - Attorney Work Product 
displaying the map label with the second label style, wherein the second label style includes a second label font style
The interpretation of a “font style” cannot be reasonably distinguished from a “font type,” in light of claim 8, 17, and 26. Specifically, both a “font style” and a “font type” may be interpreted as simply “font.” If separate interpretations are required, a “font type” may interpreted as e.g., Arial or New Times Roman, and a “font style” may be interpreted as e.g., italic or no italic, as described in col. 9, lines 40-48.
Claim 10
The combination of Miller and Vishnu discloses the claimed method, as described in the rejection of claim 1.
Claim 19
The combination of Miller and Vishnu discloses the claimed device (see Figure 1) comprising a set of processing units and non-transitory machine-readable medium (see col. 13, lines 13-26 of Miller), as described in the rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661